DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al (US 2018/0144209 A1).
Regarding claim 14, Kim et al discloses a method for machine training decision support in a medical therapy system (See Abstract), the method comprising: defining a multi-task network (trained machine learning model) with an output layer for outcome estimation and an output layer for image feature estimation (paragraph [0082]); machine training the multi-task network to estimate image features and to estimate outcome from input medical imaging volumes (paragraph [0049]), the training being based on ground truth outcomes and ground truth image features; and storing (130) the machine-trained multi-task network (paragraph [0081]-[0082]).
Regarding claim 15, Kim et al discloses wherein machine training comprises machine
training with a loss function comprising a weighted combination of an image feature loss and an outcome loss (paragraph [0095]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2018/0144209 A1) in view of Hibbard et al (WO 2018/048575 A1).
Regarding claims 1, 13, 18, Kim et al discloses a method for decision support in a medical therapy system and a medical imaging system for therapy decision support, the method comprising: acquiring (paragraph [0040]) a medical scan of a patient (paragraph [0006]; generating (paragraph [0042]) a prediction (paragraphs [0006]-[0007], [0051]) of outcome from therapy for the patient, the outcome generated by a machine-learned multi-task generator having been trained based with both image feature error and outcome error (back propagating error) (paragraph [0081], [0118]).  Kim et al does not specifically disclose displaying the dose based on the determined outcome.  Hibbard et al discloses a system and method for learning models of radiotherapy treatment plans to predict radiotherapy dose distributions, comprising: a user interface and display communicatively coupled to the image processor (14) (paragraph [0034]); a neural network model to predict at least one of a fluence map and a dose map based on the one or more three-dimensional medical images and the one or more three-dimensional anatomy maps and to generate a three-dimensional dose distribution based on the neutral network prediction (paragraph [0010]); and estimate failure probabilities (paragraph [0011]).  Thus, it would have been obvious to modify Kim et al to display the dose based on the determined outcome as taught supra by Hibbard et al, so as to enable means for medical professionals to select treatments based on specific characteristics of patients and their diseases to avoid treatment resistance and recurrence. 

    PNG
    media_image1.png
    690
    382
    media_image1.png
    Greyscale

Regarding claim 2, Kim et al discloses wherein acquiring comprises scanning the patient with a computed tomography scanner (paragraph [0049]).
Regarding claim 3, Kim et al discloses wherein acquiring comprises acquiring voxel data representing a three-dimensional distribution of locations in a volume of the patient (paragraph [0087]), and wherein generating comprises generating based on input of the voxel data for a segmented three-dimensional region (paragraph [0088]). 
Regarding claim 4, Kim et al discloses wherein generating comprises generating with the machine-learned multi-task generator comprises a convolutional neural network (paragraph [0012]).
Regarding claim 5, Kim et al discloses wherein generating comprises generating with the machine-learned multi-task generator having been trained with deep learning to create features compared to handcrafted radiomics features for the image feature error (paragraph [0006]).
Regarding claim 7, Kim et al discloses wherein generating comprises generating the outcome as a likelihood of therapy failure or tumor recurrence (paragraph [0173]).  
Regarding claim 8, Kim et al discloses further comprising identifying one or more outlier samples in training data by the machine-learned multi-task generator, and retraining the machine-learned multi-task generator based on the identification of the outlier samples (paragraph [0006]).
Regarding claim 9, Kim et al discloses wherein generating comprises generating with the machine-learned multi-task generator having been trained with a weighted combination of the image feature error and outcome error as a loss function (paragraph [0162]).
Regarding claim 10, Kim et al discloses wherein generating comprises generating with the machine-learned multi-task generator having been trained with the image feature error comprising a mean square loss function and the outcome error comprising a cross-entropy loss or partial likelihood loss function (paragraphs [0118], [0162]).
Regarding claim 11, Kim et al discloses wherein generating comprise generating with the machine-learned multi-task generator comprising an encoder for image features and a classifier for the outcome (See Abstract).
Regarding claim 12, Kim et al discloses wherein acquiring and generating are performed
for a first clinical problem and further comprising repeating the acquiring and generating for a second clinical problem different than the first clinical problem, the first and second clinical problems being for different organs, the generating for the first and second clinical problems using the same machine-
learned multi-task generator (paragraphs [0153]-[0161]).
Regarding claim 19, Kim et al discloses wherein the medical imager comprises a computed tomography imager (paragraph [0049]), and wherein the multi-task trained network was trained using a first loss for image features based on handcrafted radiomics and using a second loss for outcome (paragraph [0006]).
Regarding claim 20, Kim et al discloses wherein the multi-task trained network comprises a machine-learned encoder for image features (See Abstract) and a fully connected network for the prediction of the result of the therapy (paragraph [0173]).
Allowable Subject Matter
Claim 6, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the prior art fails to disclose or reasonably suggest wherein generating comprises generating with the machine-learned multi-task generator having been trained with a greater number of training data samples for the image feature error than for the outcome error, as claimed. 
Regarding claim 16, the prior art fails to disclose or reasonably suggest wherein machine training comprises training with training data samples for the ground truth outcomes and training data samples for the ground truth image features, the training data samples for the ground truth outcomes being fewer in number than the training data samples for the ground truth image features by an order of magnitude, as claimed.  
Regarding claim 17, the prior art fails to disclose or reasonably suggest wherein machine training comprises machine training with outliers removed from or corrected in training data, the outliers identified by a previous iteration of the multi-task network, as claimed.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Comaniciu et al (US 2017/0357844 A1) discloses machine training and application of machine-trained classifier are used for image-based tumor phenotyping in a medical system. To create a training database with known phenotype information, synthetic medical images are created. A computational tumor model creates various examples of tumors in tissue. Using the computational tumor model allows one to create examples not available from actual patients, increasing the number and variance of examples used for machine-learning to predict tumor phenotype. A model of an imaging system generates synthetic images from the examples. The machine-trained classifier is applied to images from actual patients to predict tumor phenotype for that patient based on the knowledge learned from the synthetic images.

    PNG
    media_image2.png
    335
    643
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/F.P.B./Examiner, Art Unit 2884